Citation Nr: 0920471	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-21 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to February 
1966. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veteran indicated in a November 1998 
letter that he had been denied Social Security benefits.  The 
Court has long held that the duty to 
assist includes requesting information and records from the 
Social Security Administration which were relied upon in any 
disability determination.  See Hayes v. Brown, 9 Vet. App. 
67, 74 (1996) (VA is required to obtain evidence from the 
Social Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight); see also 38 U.S.C.A. § 
5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the 
Veteran's records concerning his claim for Social Security 
must be requested.  If unavailable, the file should be 
annotated as such and the Veteran notified thereof. 

In addition, the Veteran reported during treatment that he 
was hospitalized in the 1990's at the Philadelphia and 
Coatesville VA Medical Centers (VAMC) and in 1986 at the 
Fairmont Hospital.  Such records should be requested on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

2.  Obtain and associate with the claims 
file VA treatment records and hospital 
summaries from the Coatesville and 
Philadelphia VAMCs dating in the 1990s.  

3.  Following receipt of a properly 
completed release form, request records 
from the Fairmont Hospital for his 
hospitalization in the 1980's.

4.  If any of the above records are not 
available, the file should be annotated as 
such and the Veteran so informed.

5.  Thereafter, re-adjudicate the claim for 
service connection.  If the claim remains 
denied, the Veteran should be issued a 
supplemental statement of the case, and be 
given an opportunity to respond before the 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




